Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
Regarding limitations recited in Claims 1-5 which are directed to a manner of using the disclosed composition (e.g. “for a dense fuel cell separator”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  These limitations are interpreted as intended use limitations. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure/composition. If the prior art structure/composition is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. MPEP 2111.

Claim Objections
Claims 1 and 5 objected to because of the following informalities:  The recitation of “at the 2 position” should be changed to “at position 2” to properly state the positioning of the aryl group in the imidazole compound structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2014-164802, machine translation).
Regarding claims 1, 2, and 5, Kobayashi discloses a resin composition for a dense fuel cell separator (Abstract), comprising graphite powder and an epoxy resin component that includes a base resin (resin binder) [0019-0022], a curing agent [0023] and a curing accelerator [0024, 0025], wherein the graphite powder has an average particle size d50 of from 30 to 100 µm (overlapping preferable range from 10 to 100 microns) [0036] the curing accelerator is an imidazole compound having an aryl group (phenyl) at the 2 position (e.g. 2-phenyl-4-methylimidazole) [0024] where the graphite powder includes mixtures [0035] but is silent towards the graphite powder having a springback of between 20 and 65/70%. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
 	While the prior art of Kobayashi does not explicitly teach the graphite powder having a springback value, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) graphite powder disclosed in the prior art and the applicant. As (the object) graphite powder taught by the prior art and the applicant are identical within the scope of claim 1, Kobayashi inherently teaches that the graphite powder has a springback of between 20 to 65%.  It should be noted, the only examples of graphite powder having a springback value outside of the claimed range are either pure vein synthetic graphite (Graphite Powder 9; Comparative examples 2 and 5) or pure flake natural graphite (Graphite Powder 8; Comparative example 1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

Regarding claim 4, Kobayashi discloses the resin composition for dense fuel cell separators of claim 1, wherein the curing agent is a novolak phenolic resin [0023].  
Regarding claims 6 and 9, Kobayashi discloses a dense fuel cell separator which is obtained by compression molding the resin composition for dense fuel cell separators of claim 1 [0044].  
Regarding claim 7, Kobayashi discloses the dense fuel cell separator of claim 6 which has a resistivity of not more than 15 mΩ-cm [0117] (Table 2), a flexural strength of at least 50 MPa [0089, 0117] (Table 2) but is silent towards a glass transition temperature of at least 135°C.  
While the prior art does not explicitly teach a glass transition temperature, these properties are considered inherent in the prior art barring any differences shown by objective evidence between (the object) the separator disclosed in the prior art and the applicant.   As (the object) separator taught by the prior art and the applicant are identical within the scope of claims 1 and 6, Kobayashi inherently teaches that dense fuel cell separator has a glass transition temperature of at least 135°C.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01. The courts have held that claiming of a property or characteristic which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112 and 2112.01.  When the Examiner has provided a sound bases for believing that the products of the applicant and the prior art are the same, the burden of proof is shifted to the applicant to prove that the product 
Regarding claim 10, Kobayashi discloses the method for producing a dense fuel cell separator of claim 9, wherein compression molding is carried out for a period of less than 10 seconds (preferable range of 1 to 30 seconds) [0073]. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

	
	Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not fairly teach or suggest a dense fuel cell separator obtained by compression molding as defined by the limitations of claims 1 and 6 further requiring a total organic carbon value of 7 ppm or less.

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Otani et al. (JP 2014-185296, machine translation) discloses a liquid resin composition (Abstract) including a curing agent (imidazoles) [0018], resins including bisphenol and phenol novolac epoxy resin [0026], conductive fine particles (graphite) [0040] used as a separator material for fuel cells [0052-0053].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Examiner, Art Unit 1727